 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160
   Email: defense@dinasantos.com
 4

 5 Attorney for:
   RICHARD PHUNG
 6
                                   IN THE UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                             CASE NO. 15-00192 GEB
10
                                      Plaintiff,           STIPULATION REGARDING EXCLUDABLE
11                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
                              v.                           [PROPOSED] FINDINGS AND ORDER TO
12                                                         CONTINUE CASE TO 1/18/19 AT 9:00 A.M.
     RICHARD PHUNG,
13   SU QING LI
                                      Defendants
14

15                                                   STIPULATION

16          Plaintiff United States of America, by and through its counsel of record, Roger Yang, and

17 Defendants Richard Phung, represented by Attorney Dina Santos; Defendant Su Qing Li, represented by

18 Attorney Mark Jeffery Rosenblum, hereby stipulate as follows:

19          1.      By previous order, this matter was set for status on November 2, 2018.

20          2.      By this stipulation, defendants now move to continue the status conference until January

21 18, 2019, and to exclude time between November 2, 2018, and January 18, 2019, under Local Code T4.

22 Plaintiff does not oppose this request. The Defense continues to conduct investigation, review discovery

23 and negotiate with the Government. The parties are in active negotiations.

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a)       Counsel for defendants desire additional time to continue to conduct

26          investigation, and to otherwise prepare for trial. Counsel for defendants believe that failure to

27          grant the above-requested continuance would deny them the reasonable time necessary for

28          effective preparation, taking into account the exercise of due diligence. The government does

      Stip. & [Proposed] Order Continuing Status Conf. &   1
      Excluding Time Periods Under Speedy Trial Act
30
 1          not object to the continuance.

 2                  b)       Based on the above-stated findings, the ends of justice served by continuing the

 3          case as requested outweigh the interest of the public and the defendant in a trial within the

 4          original date prescribed by the Speedy Trial Act.

 5                  c)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 6          et seq., within which trial must commence, the time period of November 2, 2018, to January 18,

 7          2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 8          T4] because it results from a continuance granted by the Court at defendants request on the basis

 9          of the Court’s finding that the ends of justice served by taking such action outweigh the best

10          interest of the public and the defendants in a speedy trial.

11          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

12 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

13 must commence.

14          IT IS SO STIPULATED.

15 Dated: October 31, 2018                                     MCGREGOR SCOTT
                                                               United States Attorney
16

17                                                             /s/ Roger Yang
                                                               ROGER YANG
18                                                             Assistant United States Attorney

19

20 Dated: October 31, 2018                                 /s/ Dina L. Santos
                                                           DINA L. SANTOS, ESQ.
21                                                         Attorney for RICHARD PHUNG
22

23

24 Dated: October 31, 2018                                     /s/ Mark Jeffery Rosenblum
                                                               MARK JEFFERY ROSENBLUM, ESQ.
25                                                             Attorney for SU QING LI

26

27

28

      Stip. & [Proposed] Order Continuing Status Conf. &   2
      Excluding Time Periods Under Speedy Trial Act
30
 1
                                                           ORDER
 2
            IT IS SO FOUND AND ORDERED.
 3
     Dated: October 31, 2018
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      Stip. & [Proposed] Order Continuing Status Conf. &     3
      Excluding Time Periods Under Speedy Trial Act
30
